DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US 2008/0064316).
Regarding claim 1, Ng discloses an air handling unit, comprising: 
a housing (12) that defines an air flow path (64, 58) therethrough (Paragraphs 23-24); a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7) and configured to flow a working fluid therethrough (Paragraph 24, lines 6-7, The heat exchanger adjusts the temperature of the air); and a nozzle (the exit of dump bottle 36) configured to deliver a fire suppression agent into the air flow path (Paragraph 23, lines 5-8).
Regarding claim 8, Ng discloses the air handling unit of claim 1, further comprising a fan (52) disposed within the housing (12), wherein the fan (52) is configured to drive an air flow through the air flow path (Paragraph 23, lines 1-4), and wherein the nozzle is positioned downstream from the fan relative to the air flow (Paragraph 23, lines 5-11, The nozzle puts the fluid from the bottle into the conduit, 
Regarding claim 9, Ng discloses the air handling unit of claim 8, further comprising a controller (34) configured to adjust a speed of the fan based on a detection of an indication of the fire suppression agent flowing into the air flow path via the nozzle (Paragraphs 22-23, The operation of the subsystem 24 is indicative of suppression agent flowing into the air flow path via the nozzle; As such, the speed of the fan will be increased from zero in order to force the fluid through the conduit).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR20180032122).
Regarding claim 1, Kim discloses an air handling unit, comprising: 
a housing (10’) that defines an air flow path (300, 102, 400) therethrough (Figure 5); a heat exchanger (400) disposed within the air flow path (Paragraph 98) and configured to flow a working fluid therethrough (Paragraph 98, Cooling fluid is cooled in the exchanger, and issued to the cooling space for cooling the modules); and a nozzle configured to deliver a fire suppression agent into the air flow path (Paragraph 50, Lines 464-468, The extinguishing facility is a gas injection device, which means the device includes a nozzle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Senecal (US 2016/0206904).
Regarding claim 2, Kim discloses the air handling unit of claim 1, but fails to disclose whether the extinguishing facility further includes a vessel configured to store the fire suppression agent, and a conduit fluidly coupling the vessel to the nozzle.
Senecal discloses a protection structure for enclosed spaces that includes a vessel (110) configured to store a fire suppression agent (Paragraph 36, line 2), and a conduit (130) fluidly coupling the vessel (110) to a nozzle (140) (Paragraph 40, lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the disclosures of Senecal, implementing the suppression structure of Senecal in the system of Kim, providing the extinguishing facility to include a vessel  (Senecal, 110) configured to store the fire suppression agent (Senecal, Paragraph 36, line 2), and a conduit (Senecal, 130) fluidly coupling the vessel (Senecal, 110) to the nozzle (Paragraph 50, Lines 464-468, The extinguishing facility is a gas injection device, which means the device includes a nozzle; Senecal, 140), in order to provide for a device that achieves a predetermined concentration level of agent that persists in the housing for a desired time, as disclosed by Senecal (Paragraph 9, lines 10-16).
Regarding claim 3, Kim in view of Senecal discloses the air handling unit of claim 2, wherein the vessel (Senecal, 110) is disposed within the housing (10’) (Figure 5, The extinguishing facility, which includes the vessel is disposed within the housing).
Regarding claim 4, Kim in view of Senecal discloses the air handling unit of claim 2, further comprising: a valve (Line 468), wherein the valve is configured to regulate a flow of the fire suppression agent through the conduit and out of the nozzle (Line 468, The device is a valve opening/closing extinguisher, meaning the valves controls flow 
However, Kim in view of Senecal is silent as to whether the valve is disposed along the conduit.
Senecal discloses a device wherein a valve (250) is disposed along a conduit (240) (Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Senecal to include the valve (Kim, line 468) disposed along the conduit (Senecal, 130) (Senecal, Figure 5), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically a desired actuation of flow through the conduit.
Regarding claim 5, Kim in view of Senecal discloses the air handling unit of claim 4, further comprising a sensor (655a) configured to detect the operating parameter (Line 640), wherein the operating parameter is an amount of combustion byproducts (The detector detects smoke, which is an amount of combustion byproduct).
Regarding claim 6, Kim in view of Senecal discloses the air handling unit of claim 5, wherein the air handling unit is configured to deliver an air flow into a space (102), wherein the sensor (655a) is disposed within the space (Lines 625-629), and wherein the sensor (655a) is configured to detect the amount of combustion byproducts in the space (The sensor is configured to detect the amount of smoke in the space).
Regarding claim 7, Kim discloses the air handling unit of claim 1, wherein the nozzle (Paragraph 50, Lines 464-468, The extinguishing facility is a gas injection device, which means the device includes a nozzle) is fluidly separate from the heat exchanger .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Meis (US 2018/0229062).
Regarding claim 10, Ng discloses the air handling unit of claim 9, but fails to disclose the unit further comprising a sensor configured to detect an amount of fire suppression agent in the air flow path, wherein the controller is configured to adjust the speed of the fan based on the amount of fire suppression agent in the air flow path detected by the sensor.
Meis discloses an improved system wherein a suppressant sensor (38) is configured to detect an amount of suppressant agent a compartment (Paragraph 41), wherein a controller is configured to adjust the supply rate of the suppressant based on the concentration of suppressant detected by the sensor (Paragraph 53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve Ng with the disclosures of Meis, providing the unit of Ng to further comprise a sensor (Meis, 38) configured to detect an amount of fire suppression agent (Paragraph 41) in the air flow path (Ng, 64, 58), wherein the controller is configured to adjust the speed of the fan based on the amount of fire suppression agent in the air flow path detected by the sensor (Meis, Paragraph 53, adjusting the speed of the fan corresponds to adjusting fire suppressant flow based upon sensor detection, as disclosed by Meis), in order to maintain a proper concentration of suppressant in the system.
Claims 11-12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik (US 2015/0157886).
Regarding claim 11, Ng discloses the air handling unit of claim 1, but is silent as to whether the heat exchanger (Paragraph 24, line 6) is configured to receive chilled working fluid from a mechanical refrigeration system.
Janik discloses a suppression system wherein a heat exchanger (213) is configured to receive working fluid from a mechanical refrigeration system (Paragraph 24, lines 11-15, The heat exchanger receives chilled air from the chiller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng with the disclosures of Janik, further providing the heat exchanger (Ng, Paragraph 24, line 6) being configured to receive working fluid from a mechanical refrigeration system (Janik, Paragraph 24, lines 11-15, The heat exchanger receives chilled air from the chiller), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically providing working fluid of an appropriate temperature.
Regarding claim 12, Ng in view of Janik discloses an air distribution system for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing (58) defining an air flow path (Paragraph 22), and having a first opening (60) and a second opening (62), wherein the housing is configured to receive an air flow via the first opening (Paragraph 22, The opening 60 is an input opening), direct the air flow through the air flow path, and deliver the air flow via the second opening (Paragraph 22, the opening 62 is an output end); a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7), wherein the heat exchanger (Paragraph 24, line 6) is configured to flow a working fluid to facilitate heat exchange between the working fluid and the air flow (Janik, Paragraph 24, lines 11-15); a fan (52) disposed within the housing (12) and configured to drive the air flow through the air flow path (Paragraph 23, lines 1-4); a fire suppression system (24) including an nozzle (the exit of 
Regarding claim 22, Ng in view of Janik discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing (12) defining an air flow path (conduit); a fan (52) configured to direct an air flow through the air flow path of the housing (Paragraph 23, lines 1-5); a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7), wherein the heat exchanger is configured to place the air flow in thermal communication with a working fluid flowing through the heat exchanger (Janik, Paragraph 24); and a fire suppression system (24) configured to direct a fire suppression agent through a nozzle configured to deliver the fire suppression agent into the air flow path of the housing (Paragraph 23, lines 5-11).
Regarding claim 23, Ng in view of Janik discloses the HVAC system of claim 22, wherein the fire suppression system includes a vessel (36) configured to store the fire suppression agent, and a conduit fluidly coupling the nozzle to the vessel (Figure 2), wherein the vessel and conduit are disposed within the housing (12) (Figure 2).
Regarding claim 24, Ng in view of Janik discloses the HVAC system of claim 23, wherein the fire suppression system is disposed downstream of the heat exchanger relative to a flow direction of the air flow along the air flow path (Figure 2, The heat exchanger is delineated as “optional temp control).
Regarding claim 25, Ng in view of Janik discloses the HVAC system of claim 22, wherein the HVAC system is fluidly coupled to a first conditioned space (20) and a second conditioned space (22), wherein the HVAC system is configured to direct the air flow and/or the fire suppression agent to the first conditioned space at a first flow rate, and wherein the HVAC system is configured to direct the air flow and/or the fire 
Regarding claim 26, Ng in view of Janik discloses the HVAC system of claim 25, wherein the first conditioned space (20) has a first sensor (30), the second conditioned space (22) has a second sensor (32), the first sensor and the second sensor are configured to detect an amount of combustion byproducts in the first conditioned space and the second conditioned space (Each of the sensors detect smoke), respectively. and the HVAC system is configured to direct the air flow and/or the fire suppression agent at the first flow rate and the second flow rate based on the respective detected amounts of combustion byproducts (Paragraphs 20-22, The system is activated upon the detection of byproducts by either of the smoke detectors).
Claims 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik (US 2015/0157886) and Grabon (US 2015/0144311).
Regarding claim 13, Ng in view of Janik discloses the air distribution system of claim 12, wherein the controller is configured to increase a number of fans of the plurality of fans in operation in response to operating the fire suppression system to deliver the fire suppression agent into the air flow path (Paragraphs 22-23, The number of fans in operation may be increased from zero to one, in response to operation of the fire suppression system).
Ng fails to disclose the system comprising a plurality of fans including the fan.
Grabon discloses a cooling system that includes a plurality of fans (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Grabon, further providing a plurality of fans, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Ng in view of Janik discloses the air distribution system of claim 12, wherein the controller is configured to increase a speed of the speed fan in response to operating the fire suppression system to deliver the fire suppression agent into the air flow path (Paragraphs 22-23, The speed of the fan may be increased from zero, in response to operation of the fire suppression system).
However, Ng in view of Janik fails to disclose that the fan is a variable speed fan.
Grabon discloses a system wherein a circulation fan (32) is a variable speed fan (Paragraph 11, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Grabon, replacing the fan with a variable speed fan (Grabon, 32), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically a system capable of providing variant flow.
Regarding claim 15, Ng in view of Janik discloses the air distribution system of claim 12, wherein the suppression system is configured to deliver the suppression agent in the air flow path downstream of the fan and upstream of the second opening relative to a flow direction of air flow along the air flow path (Paragraph 23, lines 5-11, The nozzle puts the fluid from the bottle into the conduit, where it is pushed through the conduit toward the outlet by the fan).
Regarding claim 21, Ng in view of Janik discloses the air distribution system of claim 12, comprising a vessel (36) l configured to store the fire suppression agent (Figure 2, “dump bottle”), and a conduit fluidly coupling the nozzle with the vessel (Figure 2, The halon flows through a structure to reach its dumping point in the conduit), wherein the vessel is disposed external to the housing (Figure 2).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik (US 2015/0157886) and Lambert (US 3,780,812).
Regarding claim 16, Ng in view of Janik discloses the air distribution system of claim 12, but is silent as to whether the fire suppression system has a plurality of nozzles including the nozzle, wherein each nozzle of the plurality of nozzles is configured to deliver the fire suppression agent across the fan.
Lambert discloses a suppression structure wherein a plurality of nozzles (83) deliver suppression agent across a fan (25); and
as to claim 17, wherein each nozzle (83) is disposed along a border (21) of the fan (Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Lambert further including a plurality of nozzles (Lambert, 83) delivering suppression agent across the fan (Ng, 52); and 
as to claim 17, wherein each nozzle (Lambert, 83) is disposed along a border of the fan (Ng, 52) (Lambert, Figure 5), as the configurations were known at the time of invention, and the modification would have yielded predictable results, specifically the provision of suppressant to be transported through the system.
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik and Meis (US 2018/0229062).’
Regarding claim 18, Kg in view of Janik discloses the air distribution system of claim 12, 
but fails to discloses the system comprising a sensor disposed adjacent to the first opening, wherein the sensor is configured to detect an amount of combustion byproducts in the air flow
claim 19, wherein the controller is configured to operate the fire suppression system to deliver the fire suppression agent into the air flow path in response to the sensor detecting that the amount of combustion byproducts in the air flow exceeds a predetermined threshold 
or as to claim 20 wherein the controller is configured to adjust an amount of fire suppression agent delivered into the air flow path by the nozzle based on a value of the amount of combustion byproducts detected in the air flow by the sensor.
Meis discloses an improved system wherein a sensor (32) is disposed adjacent to a first opening (Paragraph 48) and configured to detect an amount of combustion by products in an air flow (Paragraph 35)
and wherein a controller is configured to operate a fire suppression system to deliver the fire suppression agent into the air flow path in response to the sensor detecting that the amount of combustion byproducts in the air flow exceeds a predetermined threshold (Paragraph 37)
and wherein the controller is configured to adjust an amount of fire suppression agent delivered into the air flow path by the nozzle based on a value of the amount of combustion byproducts detected in the air flow by the sensor (Paragraph 51)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Meis providing an improved system wherein a sensor (Meis, 32) is disposed adjacent to a first opening (Meis, Paragraph 48) and configured to detect an amount of combustion by products in an air flow (Meis, Paragraph 35)
and wherein the controller (34) is configured to operate the fire suppression system to deliver the fire suppression agent into the air flow path in response to the sensor detecting that the amount of combustion byproducts in the air flow exceeds a predetermined threshold (Meis, Paragraph 37)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752